      Case 6:21-cv-00057-ADA Document 117 Filed 03/06/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION


VLSI TECHNOLOGY LLC,

                Plaintiff,                Lead case: 1:19-CV-00977-ADA

     v.                                   (Consolidated with Nos. 6:19-cv-254-
                                          ADA, 6:19-cv-255-ADA, 6:19-cv-256-
INTEL CORPORATION,                        ADA)

                Defendant.




               UNOPPOSED MOTION FOR LEAVE TO AMEND
                INTEL’S FINAL INVALIDITY CONTENTIONS
         Case 6:21-cv-00057-ADA Document 117 Filed 03/06/20 Page 2 of 4




  I.   INTRODUCTION

       Intel Corporation (“Intel”) seeks leave to amend its final invalidity contentions directed to

U.S. Patent Nos. 7,606,983 (“the ’983 patent”) and 7,793,025 (“the ’025 patent”). These

amendments—to which VLSI Technology LLC (“VLSI”) has consented—address supplements to

VLSI’s preliminary infringement contentions that were served in the days leading up to the January

31, 2020 deadline for final invalidity contentions. Intel served these amended invalidity contentions

promptly, and Intel would be prejudiced if these amendments were not allowed. Accordingly, this

unopposed motion should be granted.

 II.   BACKGROUND

       In the days leading up to the January 31 final infringement contentions and final invalidity

contentions deadline, VLSI served supplemental infringement contentions for both the ’025 patent

and the ’983 patent. Intel has diligently sought to address VLSI’s supplemental contentions and

has completed that task seasonably.

III.   ARGUMENT

       Allowing Intel to amend its invalidity contentions would cause no prejudice to VLSI.

However, there would be substantial prejudice to Intel if its amendments were denied..

       Intel was diligent in identifying VLSI’s newly asserted claims and theories. Granting

Intel leave to serve amended final invalidity contentions will not delay any deadline in this case.

Accordingly, this unopposed motion should be granted.

IV.    CONCLUSION

       Intel respectfully requests that the Court grant this unopposed motion and thereby grant Intel

leave to amend its invalidity contentions.




                                                 -1-

                       MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
        Case 6:21-cv-00057-ADA Document 117 Filed 03/06/20 Page 3 of 4




Dated: March 6, 2020                          Respectfully submitted,

William F. Lee (Pro Hac Vice)                 /s/ J. Stephen Ravel
Louis W. Tompros (Pro Hac Vice)               J. Stephen Ravel
Kate Saxton (Pro Hac Vice)                    Texas State Bar No. 16584975
WILMER CUTLER PICKERING HALE                  Sven Stricker
 & DORR LLP                                   Texas State Bar No. 24110418
60 State Street                               KELLY HART & HALLMAN LLP
Boston, Massachusetts 02109                   303 Colorado, Suite 2000
Tel: (617) 526-6000                           Austin, Texas 78701
Email: william.lee@wilmerhale.com             Tel: (512) 495-6429
Email: louis.tompros@wilmerhale.com           Tel: (512) 495-6464
Email: kate.saxton@wilmerhale.com             Email: steve.ravel@kellyhart.com
                                              Email: sven.stricker@kellyhart.com
Gregory H. Lantier (Pro Hac Vice)
Amanda L. Major (Pro Hac Vice)                James E. Wren
WILMER CUTLER PICKERING HALE                  Texas State Bar No. 22018200
 & DORR LLP                                   1 Bear Place, Unit 97288
1875 Pennsylvania Avenue                      Waco, Texas 76798
Washington DC 20006                           Tel: (254) 710-7670
Tel: (202) 663-6000                           Email: james.wren@baylor.edu
Email: gregory.lantier@wilmerhale.com
Email: amanda.major@wilmerhale.com            Attorneys for Intel Corporation




                                             -2-

                       MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
         Case 6:21-cv-00057-ADA Document 117 Filed 03/06/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of the foregoing document via the Court’s CM/ECF system
per Local Civil Rule CV-5(b)(1) on March 6, 2020.


                                                 /s/ J. Stephen Ravel
                                                 J. Stephen Ravel




                                               -3-

                      MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
